Motion to transfer trial of case from County Court, St. Lawrence County, to another county pursuant to subdivision 2 of section 344 and section 346 of the Code of Criminal Procedure. Motion is adjourned to March 9, 1959, at 1:00 o’clock in the afternoon at which time counsel are directed *959to argue orally before this court. The moving parties should furnish four additional copies of the papers used on the motion on or before March 1, 1959. Present — Foster, P. J., Bergan, Coon, Herlihy and Reynolds, JJ.